  Case 3:20-cr-30019-RAL Document 1 Filed 02/11/20 Page 1 of 1 PageID #: 1



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                                 CENTRAL DIVISION




  UNITED STATES OF AMERICA,               CR        200/9
                    Plaintiff,            REDACTED INDICTMENT


          vs.                             AGGRAVATED SEXUAL ABUSE


  CONRAD GOOD VOICE, JR.,                 18 U.S.C. §§ 1153, 2241(a), and
                                          2246(2)
                    Defendant.




      The Grand Jury charges:

      On or about the 4th day of June, 2018, in Todd County, in Indian country,

in the District of South Dakota, the defendant, Conrad Good Voice, Jr., an Indian,

did knowingly cause, and attempt to cause,[Name Redacted] to engage in a sexual

act by using force against [Name Redacted], in violation of 18 U.S.C. §§ 1153,

2241(a), and 2246(2).

                                         A TRUE BILL:



                                               NAME REDACTED
                                         Foreperson

RONALD A. PARSONS, JR.
United States Attorney
